Title: To Thomas Jefferson from Jean-Guillaume, Baron Hyde de Neuville, 22 December 1807
From: Hyde de Neuville, Jean-Guillaume, Baron
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            New yorck 22 Xbre 1807
                        
                        en arrivant aux etats unis avec ma famille, j avais l’espoir de me rendre bientôt à washington, et je
                            comptais pour beaucoup lhonneur de vous y etre presenté et de reclamer pour madame hyde neuville et pour moi, la
                            bienveillance de votre excellence; obligè de remettre ce voyage à une autre saison je ne veux pas differer plus longtems
                            de vous faire parvenir la lettre que voulut bien nous adresser pendant notre Sejour en espagne madame d’houdetot, avec
                            laquelle nos parens ont l’avantage d’etre très liés; c’est sous les auspices d’une personne non moins celebre par Son
                            esprit que précieux à ses amis et aux malheureux par la bonté de son cœur, que nous venons reclamer monsieur le
                            président votre interet et votre appuy.
                        madame d’houdetot vous fait connaitre ma position, eloignè de ma patrie par suite d’anciennes dissensions
                            politiques, et pour avoir montré pendant la lutte un zele três impuissant pour le parti le moins heureux, je me trouve
                            aujourdhuy exilé sur cette terre hospitaliere, mais comme je sais que l’adverse fortune d’un honnête homme et plustôt une
                            recommandation qu’un titre de réprobation auprès des ames nobles et grandes, ce sera toujours aver confiance que j’oserai,
                            monsieur le president, reclamer les bontés de votre excellence.
                        attachè a la france et conservant l’espoir d’y rentrer bientôt pour y vivre soumis, loin du bruit, et
                            etranger à la politique, je voudrais cependant s il etat possible obtenir la permission d’acquerrir soit en mon nom soit au
                                ceux de ma femme où de mon frere quelques proprietés dans ce
                            continent ci, le puis je, Monsieur le président comme étranger et sans rien faire (ce a quoy je tiens par dessus tout) qui
                            donne lieu de croire que je renonce à mon pays.  si ma demande
                            n’est pas contraire aux loix de l’amerique veuillez l’agréér avec l hommage des sentimens réspectueux avec les quels j ai
                            lhonneur detre três parfaitement Monsieur le président Votre très humble et três obt serviteur
                        
                            
                                
                                    g
                                
                                hyde-neuville
                            
                        
                        
                            Si ce n’est une indiscrétion j’ose prier votre excellence de vouloir bien me recommander a monsieur le
                                gouverneur de newyorck ou à telle autre personne a laquelle vous voudriez bien m’adresser.
                        
                    